431 F.2d 698
Albert Batres BARBOSA, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, Respondent-Appellee.
No. 24832.
United States Court of Appeals, Ninth Circuit.
September 9, 1970.

Albert Batres Barbosa, in pro. per.
Thomas C. Lynch, Atty. Gen., Arthur B. Rosenfeld, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appeal in forma pauperis by a State of California prisoner from the denial of his petition for a writ of habeas corpus. He charges error on two grounds: One, that his admission in the trial judge's chambers of prior convictions was used to impeach him when he took the witness stand; and Two, inadequate representation of counsel.


2
His petition for writ of habeas corpus is largely repetitious of petitions previously denied. His first ground was decided against him in the District Court by a carefully considered decision by District Court Judge Pregerson. It is settled California law that a defendant may be impeached by prior convictions notwithstanding California Penal Code § 1025. People v. Ricci, 239 Cal. App. 2d 233, 48 Cal. Rptr. 631 (1966).


3
The second ground was likewise decided against appellant by the District Court. The same issue was raised and decided against appellant by this court in a previous proceeding. Barbosa v. Wilson, 385 F.2d 319 at 322 (9 Cir. 1967). See also Dalrymple v. Wilson, 366 F.2d 183 (9th Cir. 1966).


4
Appellant also complains that he was not furnished counsel on his appeal from the District Court's denial of his petition for habeas corpus. This has no merit. Court appointed counsel on appeal is not required unless "unusual circumstances" exist. Washa v. Eywan, 1970, 429 F.2d 568. (9th Cir. 1970); Schlette v. People, 284 F.2d 827 (9th Cir. 1960), cert. den. 366 U.S. 940, 81 S. Ct. 1664, 6 L. Ed. 2d 852.


5
Affirmed.